Citation Nr: 1544809	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected intermittent explosive disorder (IED) with depressive disorder in excess of 30 percent from May 20, 2005 and 70 percent from November 25, 2013.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities prior to December 17, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty form October 1974 to October 1976 and from May 1980 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to appear at the Muskogee RO for a videoconference hearing before a Veterans Law Judge in July 2015.  In May 2015, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e). 

In an August 2014 decision, the RO granted an increased disability rating for IED with depressive disorder to 70 percent, effective November 25, 2013.  The Veteran has not expressed satisfaction with the increased disability rating.  See the Veteran's notice of disagreement dated September 2014.  The issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In the July 2015 Informal Hearing Presentation, the Veteran's representative noted that additional medical evidence was added to the VA claims file following the issuance of the August 2014 supplemental statement of the case (SSOC).  To this end, the Veteran's representative submitted a written waiver of local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The Veteran has alleged an inability to retain employment due to his service-connected IED.  See, e.g., the Veteran's claim dated December 2014.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  In a May 2015 rating decision, entitlement to a TDIU was granted, effective December 17, 2014.  As such, the Board will consider entitlement to a TDIU prior to December 17, 2014.

The issue of entitlement to a TDIU prior to December 17, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

Throughout the entire claim period, the Veteran's IED with depressive disorder has been manifested by impaired impulse control such as unprovoked irritability with periods of violence, suicidal ideation, near continuous depression, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place were not shown.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent, but no higher, for IED with depressive disorder have been met from May 20, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9440 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Here, however, the Veteran's claim for an increased initial rating for his service-connected IED with depressive disorder is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the January 2011 rating decision, the RO issued letters in June 2005 and March 2006 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs) and post-service treatment records, and secured three examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

VA examinations with respect to the IED with depressive disorder claim on appeal were obtained in July 2006, July 2014, and May 2015.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 30 percent evaluation for his service-connected IED with depressive disorder from May 20, 2005, the date of claim, and a 70 percent evaluation from November 25, 3013, the date of a VA treatment record.  As will be detailed below, the Board herein finds that a 70 percent disability rating, but no higher, is warranted for the entire period under consideration.

The Veteran's IED with depressive disorder is evaluated pursuant to 38 C.F.R. § 4.130, DC 9440.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 63 as determined by VA treatment providers and the July 2006 VA examiner.  These scores are indicative of mild to moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the entire period under consideration.

Here, in a May 2005 statement, the Veteran reported that he has weird dreams and nightmares.  He endorsed irritability and problems with his temper; he stated, "I just cannot get along with people."  In July 2005, the Veteran reported that his "nerves are shot, [he is] agitated all day."  He reported nearly getting into a fight with a customer.  He stated, "I [want to] try to work after I retire, but I can't get alon[g] with people and can't hold a job."  He reported that he has been to court twice, once for assault.  He stated that the police come to his business at least twice per week.  The Veteran indicated, "I average yelling at a customer at least three times a day . . . I just can't stand being around people, I just can't seem to control myself."  See the VA treatment record dated July 2005.  VA treatment records dated in January 2006 documented the Veteran's anger problems; notably, getting in trouble with the law secondary to anger and impulsivity.

In a statement dated April 2006, the Veteran reported daytime somnolence due to nocturnal insomnia.  He reported, "I can't even drive long distance anymore or carry on [a] conversation without falling asleep."

A VA treatment record dated in May 2006 noted that the Veteran was self-employed in lawnmower parts sales.  The treatment provider reported that the Veteran manifested intermittent explosivity and had to be admitted in January 2006.  It was further indicated that, despite his medication, the Veteran continues to have episodes of explosivity.  In fact, the Veteran stated that three weeks prior he had berated an elderly customer to the point of tears.  The Veteran reported that he only sleeps two to three hours per night without interruption.  Upon examination, he was neat in appearance.  He was cooperative and coherent.  No suicidal or homicidal ideation was reported.  The Veteran's insight and judgment were reported as 'fair.'

The Veteran was afforded a VA examination in July 2006 at which time he reported that his current anger outbursts "have quick onset and are disproportional."  The examiner noted, "[l]ater, he may become regretful or self-blaming; however, he frequently maintains feelings of moral superiority and a sense of having settled an issue effectively."  The Veteran endorsed becoming angry in response to customers whom he finds to be inconsiderate, complaining, or demanding.  He has reported knocked holes in doors, kicked pieces of furniture, and cursed.  He also has periodic outbursts of anger towards his wife.  He reported grabbing her wrists, but said that he has not pushed or hit her.  The Veteran also endorsed road rage.  He reported that he does not have outbursts of anger towards his employees "because they are not authority figures and their attitude is respectful since they want to learn about the business."  The Veteran also stated that he has had conflicts with local police and the mayor.  He repeated his prior description of making an elderly customer cry with a verbal attack.  He was hospitalized in January of 2006 following conflict with the mayor of his town who filed a harassment charge against him when the Veteran cursed him.

The July 2006 VA examiner reported that the Veteran had completed his G.E.D. and obtained an associate's degree in automotive mechanics.  He has been married to his current wife for twenty years.  He has one adult daughter from a previous marriage.  He reported that he has had moderate conflict with his daughter and her husband in the past, but they have a good relationship at this point.  He enjoys his grandchildren, "but they wear on his nerves after thirty to sixty minutes."  He reported that his wife is his best friend and he has no other friends.  The Veteran is dependent on his medication to sleep through the night.  The examiner noted that the Veteran's grooming and hygiene appear to be within normal limits; his speech is clear; and his affect is euthymic.  The Veteran was well-oriented.  His thoughts were appropriate in form and progression.  His attention, concentration, abstraction, and memory functions appeared intact.  The Veteran reported that his concentration has declined.  He endorsed periodic depressive feelings such as crying every one to two weeks.  In addition, he reported occasional suicidal ideation, but denied intent.  He also denied auditory or visual hallucinations.  The examiner noted that the Veteran "has exhibited some features of paranoid personality disorder, such as misinterpretation of the motives of others and exquisite sensitivity to perceived slights."  The examiner further stated that the Veteran had also exhibited some features of narcissistic personality disorder such as feelings of entitlement and superiority, as well as a lack of empathy.  The examiner also noted that the Veteran exhibited some features of obsessive compulsive personality disorder such as rigidity, stubbornness, and a preoccupation with rules and order to the exclusion of other facts.  The examiner concluded that the Veteran exhibited moderate impairment of social and occupational functioning.  A combined GAF of 55 was reported.

A September 2006 VA treatment record noted the Veteran's report that he was no longer explosive, but "complains that he still cannot tolerate the presence of people."  He stated, "I just don't want them around me."  He further indicated that he is remorseful and wants to normalize his interest and interactions with people.  A VA treatment record dated in February 2009 noted a GAF of 63.  A May 2009 VA treatment record documented the Veteran's report of a verbal confrontation with five intoxicated people.   He called the police, but when they did not respond, the Veteran threatened the people; the episode did not result in a physical altercation.  A GAF of 60 was indicated.

In September 2010, the Veteran complained of increased depression and irritability.  His history of "significant impulse control problems" and aggression was noted.  He denied violence, but reported having problems with yelling at customers.  He endorsed impatience and impulsivity.  He reported that he has alienated most of his family and friends.  He reported "fleeting thoughts of suicide," but denied intent.  A GAF of 55 was noted.

In the April 2011 report of a general VA medical examination, it was noted that the Veteran was unemployed.  The Veteran indicated his unemployment was due to "[s]leepiness presumed due to medication for psychiatric conditions and irritability with customers and employees at work."

In a June 2011 VA social work assessment, the Veteran was noted to be alert and well-oriented, as well as appropriately dressed and groomed.  He denied suicidal or homicidal ideation; he also denied confused or psychotic thinking.  He 

In his July 2013 VA Form 9, the Veteran reported that he has been unable to work since 2005.  He stated that his wife now works at their lawnmower business because, after his three arrests and four court appearances, he cannot work with people.  He stated that he is taking medication to treat his psychological symptoms, "but it does not help all the time, and beside[s] I stay sleepy [a]nd cannot function."

VA treatment records dated in March 2013 noted the Veteran's "lengthy history of being easily frustrated/angered by interactions with people."  In addition to the Veteran's history of three court appearances, including two for assault, he reported "several other episodes of physically aggressive behaviors."  In November 2013, the Veteran's VA treatment provider noted the Veteran's recent "temper eruptions."  She also documented the Veteran's statement that "he wishes someone would rob him so he could kill them;" the Veteran denied that he would otherwise harm anyone.  He stressed "how much he hates people and dealing with people."  The treatment provider noted that the Veteran seemed to be trying to provoke her.

A January 2014 VA treatment record document GAF scores ranging from 55-60.  A February 2014 VA neuropsychiatry consultation note documented the Veteran's report that he has "no memory whatsoever."  However, the treatment provider stated, "[u]pon further questioning, this appeared to be more of a problem related to attention and concentration and working memory."  The Veteran was able to recall events.  The treatment provider further indicated that the Veteran has "some problems with his interactions with people, but is functioning well in other aspects."  The Veteran reported decreased concentration, attention, and organization.  He also endorsed sleep impairment.  He exhibited a restricted range of affect, "very flat and emotionally blunted."  In a separate February 2014 VA treatment record, it was reported that the Veteran was doing as well at work as he had been doing in the past and maintained a good relationship with his wife.  A GAF of 55-60 was noted.  VA treatment records dated in April 2014 documented a GAF score of 60.  Additionally, in April 2014, a verbal altercation between the Veteran and his treatment provider was documented; it was further noted that the Veteran's disruptive behavior had occurred multiple times in the past.

The Veteran was afforded a second VA psychological examination in July 2014, at which time the examiner confirmed continuing diagnoses of IED and depressive disorder.  The examiner noted that the Veteran's psychological symptoms result in "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  To this end, the Veteran reported that he has been married to his wife for twenty-eight years.  His marriage remains supportive, but is strained by his anger issues.  The Veteran stated that he has not spoken to his adult daughter in three years; he attributes this to anger issues.  He has no contact with his three sisters.  He has one friend, "but limited social contact beyond that, and he reported very minimal involvement in the community, he rarely eats out, shops, attends events, etc.  When he does he tends to become confrontational with people."  The Veteran reported that he ran a lawnmower repair shop until 2004, but turned it over to his wife.  He stated that he did this because his anger was interfering with his ability to retain customers and employees.  He reported that he still goes to the shop "from time to time" but avoids interacting with customers and employees in order to avoid confrontations.

The July 2014 VA examiner noted that the Veteran continues to actively participate in out-patient psychological treatment.  The examiner reiterated the April 2014 altercation between the Veteran and a VA psychiatrist, which was described above.  The examiner noted, "[t]he Veteran['s] self-report, medical record, and claims file all continue to suggest episodic anger outbursts involving verbal abuse, destruction of property, and some physical aggression."  The examiner stated that these outbursts arrive quickly and are out of proportion to the stimulus.  The Veteran also endorsed depressive symptoms including passive suicidal ideation.  He indicated that his psychiatric medication makes him tired, lethargic, and unable to drive.  He reported depressed mood, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and impaired impulse control such as unprovoked irritability with periods of violence.

In November 2014, it was noted that the Veteran was in an irritable mood and "has a low tolerance of others."  He reported that he remains in the back of his lawnmower shop, so that he will not get into verbal altercations.  He reported a poor relationship with his adult daughter and repeated that his wife is his best friend.  VA treatment records dated February 2015 documented the Veteran's report of worsening depression.  He also endorsed hopelessness, hypersomnia, and short-term memory problems, as well as decreased energy, motivation, and concentration.  In March 2015, the Veteran reported experiencing an auditory hallucination; specifically, a voice.  However, the treatment provider noted that the Veteran exhibited no overt psychosis.  In April 2015, the Veteran reported worsening moods due to his new medication.  He stated that he feels like he is in a fog, but with increased moodiness.  He continued to complain of poor energy, stating that he remains on the couch all day.  He endorsed intermittent suicidal ideation, without plan or intent.

The Veteran was afforded another VA examination in May 2015 to address the severity of his IED with depressive disorder.  At this time, the examiner reported that the Veteran's psychological symptoms resulted in "[o]ccupational and social impairment with reduced reliability and productivity."  It was noted that the Veteran had not talked to his daughter in four years.  He "spends almost all of his time at home watching television."  He stopped working approximately four years ago; he stated that he retired due to shoulder and back problems.  The examiner noted, "[i]t appears that the [Veteran's] mental health problems [a]ffect, but do not [preclude his] ability to maintain gainful employment."  The Veteran reported that he feels depressed, worthless, and useless.  He stated that he has no energy and cries at times.  If the Veteran is out in public, "he becomes irritable and will verbally assault people."  He reported that his sleep is now "fine."  The examiner indicated that the Veteran exhibited depressed mood, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner additionally noted that the Veteran was neatly dressed, well-oriented, and maintained good eye contact.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).  In determining whether the Veteran meets the schedular criteria contained in DC 9440 for the assignment of a 70 percent disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's IED with depressive disorder, the Board concludes that an initial rating of 70 percent, but no higher, is warranted throughout the entire appeal period.  In this regard, the Board acknowledges that the GAF scores assigned to this disability throughout the appeal period have reflected a moderate level of impairment.  However, it is the symptoms specifically noted at the Veteran's statements, treatment records, and VA examinations conducted that are of the utmost significance.

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected IED with depressive disorder supports the assignment of a 70 percent rating from the date of claim, because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability; suicidal ideation; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9440.  Specifically, these symptoms have been consistently endorsed by the Veteran, treatment providers, and the VA examiners.  The Board has thoroughly reviewed the record and finds that the medical evidence shows that the Veteran's IED with depressive disorder symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation from the date of claim.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that a higher rating of 70 percent, but no higher, is warranted based on the Veteran's manifested IED with depressive disorder symptomatology from the date of claim.  See 38 C.F.R. § 4.3 (2014).

It is undisputed that the Veteran's service-connected IED with depressive disorder symptomatology is productive of serious occupational and social impairment.  However, total occupational and social impairment has not been shown.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the Veteran reported a history of suicidal ideation with one episode of homicidal ideation, the evidence of record does not support a finding that such symptomatology rises to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Further, although the Veteran has short term memory impairment, there is no evidence that his symptoms rose to the level of memory loss for names of close relatives, own occupation or name as is indicative of a 100 percent disability rating.  Similarly, the Board recognizes that the Veteran endorsed an auditory hallucination at one time during the appeal period (see the VA treatment record dated March 2015); however, there is no evidence of persistent delusions or hallucinations such as would support a 100 percent evaluation.

The Board recognizes that the Veteran has not been employed.  However, the evidence of record does not show that his IED with depressive disorder has caused total occupational impairment.  Critically, the Veteran previously reported that he stopped working as a result of his physical impairment.  See VA examination report dated May 2015.  No medical professional has provided any opinion indicating that the Veteran's IED with depressive disorder alone has caused total occupational and social impairment.  Accordingly, in this case, the symptoms shown in the VA examinations do not equate to the symptoms contemplated for a 100 percent rating at any time during the appeal period.

In sum, the extent and severity of the Veteran's symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra; Vazquez-Claudio, supra.  More severe symptomatology has not been shown.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's IED with depressive disorder warranted a 70 percent evaluation, but no higher, throughout the entire appeal period.

The Board additionally finds that the Veteran's IED with depressive disorder does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's psychological symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his psychological symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

An initial disability rating of 70 percent, but no higher, is granted for IED with depressive disorder from May 20, 2005.


REMAND

As described in the Introduction, the Veteran has raised a claim for TDIU prior to December 17, 2014.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.

As was discussed above, in this decision the Board has increased the disability rating assigned to the Veteran's service-connected IED with depressive disorder to 70 percent throughout the appeal period.  Clearly, agency of original jurisdiction (AOJ) has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of a 70 percent disability rating for his service-connected IED with depressive disorder from the original date of claim, May 20, 2005.  Accordingly, the issue of TDIU prior to December 17, 2014 must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU prior to December 17, 2014.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


